DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 - 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a capacitance touch sensor including N (N is an integer equal to or greater than 4). 
Applicant does not point out where is support for claim amendment. 
Specification page 3 discloses “a sensor control circuit that is connected to a capacitance touch sensor including N (N is an integer equal to or greater than 2) sensor electrodes“.
	Therefore, claim 1 raised new matter issue. 
Claims 2 – 15 have same issue because of claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “The position detection system according to claim 2, wherein the sensor control circuit classifies the N sensor electrodes into G (G is an integer equal to or greater than 2) groups and selects, as the transmission electrodes, the L sensor electrodes belonging to one or more of the G groups selected in turn according to time”.
Claim 3 is unclear what does it mean for “according to time”.
Claim 3 depends on claim 2. Claim 2 depends on claim 1. 
Claim 1 recites “a sensor control circuit that is connected to a capacitance touch sensor including N (N is an integer equal to or greater than 4) sensor electrodes”.
For example, when N equals to five sensor electrodes in claim 1.
Claim 3 means “wherein the sensor control circuit classifies the five sensor electrodes into G (G is an integer equal to or greater than 2) groups”.
Sensor control circuit classifies five electrodes into 2 groups. Each group has 2.5 electrodes”.
Claim 3 is unclear how two and half electrodes be classify. 
Claim 5 recites similar language with claim 3, therefore, has same issue.  
Claim 4 recites “wherein the sensor control circuit divides two or more sensor electrodes positioned in the contact region to different groups of the G groups, respectively”.
Claim 4 depends on claim 3. Claim 3 depends on claim 2. Claim 2 depends on claim 1. 
Claim 1 recites “a sensor control circuit that is connected to a capacitance touch sensor including N (N is an integer equal to or greater than 4) sensor electrodes”.
Claim 4 is unclear how “the sensor control circuit divides two or more sensor electrodes” because claim 1 recites “a sensor control circuit that is connected to a capacitance touch sensor including N (N is an integer equal to or greater than 4) sensor electrodes”.
Claim 15 recites “wherein the two or more pen electrodes include at least three pen electrodes comprising:“.
Claim 15 is unclear how “two pen electrodes include at least three pen electrodes”.
Examiner suggests applicant further clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Publication 20180046272 A1) in view of Kadowaki et al. (U.S. Patent Publication 20190146602 A1, Filed: 11/14/2017) in view of Yang et al. (U.S. Patent Publication 20210165510 A1, Assignee: BOE, Filed: 110/28/2019).
Regarding claim 1, Hara discloses “A position detection system (Fig 1, combine 2 and 3) comprising: 
an electronic pen (Fig 1, stylus 2) including at least one pen electrode (Fig. 1, [0048] “electrode 21”); and 
a sensor control circuit (Fig 1, sensor controller 31) that is connected to a capacitance touch sensor (Fig 1, [0048] “the capacitance in a sensor 30”) including N (N is an integer equal to or greater than 4) sensor electrodes ([0057] “As illustrated in FIG. 3, the sensor 30 is configured so that a plurality of linear electrodes 30X and a plurality of linear electrodes 30Y are arranged in a matrix fashion, and the sensor 30 is capacitively coupled with the stylus 2 by these linear electrodes 30X and 30Y. The sensor 30 is used not only to detect the stylus 2 but also to detect fingers. Also, the sensor controller 31 is configured to include a transmitting section 60, a selecting section 40, a receiving section 50, a logic section 70, and a memory control unit (MCU) 80.”) and that controls transmission of uplink signals through the capacitance touch sensor, (Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21)
Hara does not disclose “wherein the sensor control circuit selects L sensor electrodes satisfying 1 < L < N (L is an integer equal to or greater than 2)as transmission electrodes from the N sensor electrodes, and 
the number L of the transmission electrodes is changed according to time in time-division manner”.  
Kadowaki discloses “wherein the sensor control circuit selects L sensor electrodes satisfying 1 < L < N (L is an integer equal to or greater than 2)as transmission electrodes from the N sensor electrodes, and ([0047] “The uplink signal US sent out from the sensor electrode group 12 is transmitted to the detection unit 41 through the capacitance C.sub.pen.sub._.sub.tip and the pen tip electrodes. The capacitance C.sub.pen.sub._.sub.tip is formed not only when the pen tip of the stylus 2 and the panel surface 1a are in contact with each other, but is also formed even when there is some distance between them. Therefore, the stylus 2 can receive the uplink signal US even in a state in which the pen tip is separated from the panel surface 1a (hover state). The sensor controller 13 uses this configuration to detect the stylus 2 before the stylus 2 touches the panel surface 1a. A position P illustrated in FIG. 1 indicates the position of the stylus 2 in the hover state detected in this way.” [0069] “Returning to FIG. 3, the reception unit 54 is a circuit that receives the pen signal DS transmitted from the stylus 2 and the finger detection signal FDS transmitted from the transmission unit 52 based on the control signal ctrl_r of the logic unit 51. Specifically, the reception unit 54 includes an amplification circuit 70, a detection circuit 71, and an analog-digital (AD) converter 72.” [0079] – [0083])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitted circuit by Kadowaki into device of Hara.  The suggestion/motivation would have been to improve efficiency. (Kadowaki: [0011])
Kadowaki and Hara do not disclose “the number L of the transmission electrodes is changed according to time in time-division manner”.  
Yang discloses “the number L of the transmission electrodes is changed according to time in time-division manner”.  ([0038] “The pen 1 includes a pen tip, a pen body, a transmitting electrode provided at the pen tip, and a transmitting electrode provided on the pen body. For example, as illustrated in FIG. 1, a first transmitting electrode 11 of the pen 1 is located at the pen tip, and a second transmitting electrode 13 of the pen 1 is located on the pen body. When two-way signal transmission is performed between the pen 1 and the touch panel 2, one frame for time division multiplexing of the touch phase and the display phase is, for example, 16.67 ms.” [0063]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate time division by Yang into device of Hara and Kadowaki.  The suggestion/motivation would have been to save power. (Yang: [0038])
Regarding claim 2, Hara, Kadowaki and Yang disclose “wherein the sensor control circuit selects the sensor electrodes as the transmission electrodes to cover at least a part of a contact region between a human body and the capacitive touch sensor”.  (Hara [0052] [0054] [0060]) 
Regarding claim 3, Hara, Kadowaki and Yang disclose “wherein the sensor control circuit classifies the N sensor electrodes into G (G is an integer equal to or greater than 2) groups and selects, as the transmission electrodes, (Kadowaki [0083] [0085] [0086]) the L sensor electrodes belonging to one or more of the G groups selected in turn according to time.  (Hara [0052] [0054] [0057] [0060])
Regarding claim 4, Hara, Kadowaki and Yang disclose “wherein the sensor control circuit divides two or more sensor electrodes positioned in the contact region to different groups of the G groups, respectively”.  (Kadowaki [0041] – [0045]) 
Regarding claim 5, Hara, Kadowaki and Yang disclose wherein the sensor control circuit classifies K sensor electrodes satisfying L < K < N among the N sensor electrodes into G (G is an integer equal to or greater than 2) groups (Hara [0052] [0054] [0057] [0060]) and selects, as the transmission electrodes, the L sensor electrodes belonging to one or more of the G groups selected in turn according to time.  (Kadowaki [0041] – [0045])  
Regarding claim 6, Hara, Kadowaki and Yang disclose “wherein the capacitive touch sensor is a mutual-capacitance sensor, the N sensor electrodes are line electrodes extending in one direction and arranged at equal intervals, and the K sensor electrodes are arranged in a line in or near the contact region”.  (Hara Fig 1, [0048] “the capacitance in a sensor 30” [0052] [0053])
Regarding claim 7, Hara, Kadowaki and Yang disclose “wherein the capacitive touch sensor is a self-capacitance sensor, the N sensor electrodes are block electrodes arranged in a two-dimensional grid, and the K sensor electrodes are arranged in a line in or near the contact region”.  (Hara Fig 1, [0048] “the capacitance in a sensor 30” [0052] [0053])
Regarding claim 8, Hara, Kadowaki and Yang disclose wherein the electronic pen transmits, to the sensor control circuit, a control signal for switching the transmission electrodes of the capacitive touch sensor, and the sensor control circuit switches the transmission electrodes in response to reception of the control signal.  (Kadowaki Fig. 2, [0044] – [0050]) 
Regarding claim 9, Hara, Kadowaki and Yang disclose wherein the electronic pen includes two or more pen electrodes, (Hara Fig. 1, [0048] “electrode 21”) and when the electronic pen receives and detects the uplink signals periodically transmitted from the sensor control circuit, the electronic pen selects one of the two or more pen electrodes as a reception electrode in a next detection process according to at least a detection result of the uplink signals in a present detection process.  (Hara Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21 [0056] [0058] [0070] [0071])
Regarding claim 10, Hara, Kadowaki and Yang disclose wherein when the uplink signal is not detected of the two or more pen electrodes used as the reception electrode in the present detection process, a different one of the two or more pen electrodes is used as the reception electrode in the next detection process.  (Kadowaki [0046] – [0050])
Regarding claim 11, Hara, Kadowaki and Yang disclose wherein when the uplink signal is not detected in the present detection process, the electronic pen transmits a downlink signal generated based on the most recently detected uplink signal.  (Hara Kadowaki [0045] – [0050]) 
Regarding claim 12, Hara, Kadowaki and Yang disclose “wherein when the uplink signal is continuously not detected by one of the two or more pen electrodes used as the reception electrode for a predetermined number of detections, a different one of the two or more pen electrodes is used as the reception electrode in the next detection process”.  (Kadowaki [0046] – [0050])
Regarding claim 13, Hara, Kadowaki and Yang disclose wherein the electronic pen measures reception levels of the uplink signals while switching between the two or more pen electrodes to be used as the reception electrode, and determines the reception electrode according to the obtained reception levels.  (Hara [0056] [0058] [0078] [0111] [0112]) 
Regarding claim 14, Hara, Kadowaki and Yang disclose wherein the electronic pen includes two or more pen electrodes, and the touch control circuit transmits, to the electronic pen, (Hara [0052] – [0054]) a control signal for switching between the two or more pen electrodes to be used as a reception electrode, and the electronic pen switches between the two or more pen electrodes to be used as the reception electrode in response to reception of the control signal. (Kadowaki [0042] – [0045]) 
 Regarding claim 15, Hara, Kadowaki and Yang disclose wherein the two or more pen electrodes include at least three pen electrodes comprising: 
a first electrode provided at a pen tip of the electronic pen; ; (Hara Fig. 1, [0048] “electrode 21”) a second electrode positioned on a rear side of the pen tip; (Kadowaki [0046] – [0049]) and an electrode electrically connected to the first electrode and the second electrode.  (Kadowaki [0046] – [0049])

Claims 21 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (U.S. Patent Publication 20180046272 A1) in view of Chen et al. (U.S. Patent Publication 20200133436 A1).
Regarding claim 21, Hara discloses “A device, comprising: 
sensor (Fig 1, [0048] “the capacitance in a sensor 30”) including electrodes; ([0057] “As illustrated in FIG. 3, the sensor 30 is configured so that a plurality of linear electrodes 30X and a plurality of linear electrodes 30Y are arranged in a matrix fashion, and the sensor 30 is capacitively coupled with the stylus 2 by these linear electrodes 30X and 30Y. The sensor 30 is used not only to detect the stylus 2 but also to detect fingers. Also, the sensor controller 31 is configured to include a transmitting section 60, a selecting section 40, a receiving section 50, a logic section 70, and a memory control unit (MCU) 80.”) and 
a sensor control circuit (Fig 1, sensor controller 31) connected to the touch sensor and controlling a transmission of an uplink signal, (Fig 1, [0048] “the uplink signal US sent by the position detection device 3 arrives at the electrode 21) through one or more of the electrodes, to an external electronic pen, (Fig 1, stylus 2)
Hara does not disclose “wherein the number of the electrodes transmitting the uplink signal is changed according to time in a time-division manner”.  
Chen discloses “wherein the number of the electrodes transmitting the uplink signal is changed according to time in a time-division manner”.   ([0005] “Taking a two-way stylus with a touch device as an example, the touch device executes the detection of the finger and of the two-way stylus in a time division manner” [0052] “With reference to FIGS. 1A and 1B, the input device 20 comprises a controller 21 and an electrode assembly 22. The electrode assembly 22 electrically connects to the controller 21. In this embodiment, the input device 20 is a stylus, but not limited thereto. In one embodiment as shown in FIGS. 1A and 1B, the electrode assembly 22 includes a transmitting and receiving electrode unit 220. The transmitting and receiving electrode unit 220 separately executes a sending operation of a downlink signal and a receiving of the modulation signal in a time division manner. In another embodiment as shown in FIGS. 2A and 2B, the electrode assembly 22A includes a third electrode unit 221A and a fourth electrode unit 222A. The input device 20A transmits the downlink signal through the third electrode unit 221A, and receives the modulation signal through the fourth electrode unit 222A.” [0053]  “The touch system executes two modes in a time division manner. In a first mode, the touch device 10 drives the first electrode units 12 by using the modulation signal as a driving signal. The modulation signal is also sent to the input device 20 through the first electrode units 12 as an uplink signal. A sensing signal is received by the second electrode units 13, and the change of the capacitance is used to sense whether a finger touches the touch operation area 11 and to know the position or other sensing information of the finger. The input device 20 receives the modulation signal from the touch device 10 by the electrode assembly 22. In a second mode, the touch device 10 receives the downlink signal from the input device 20 by the first electrode units 12 and the second electrode units 13, thereby obtaining the location or other auxiliary information of the input device 20.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate time division by Chen into device of Hara.  The suggestion/motivation would have been to improve efficiency. (Chen: [0052])
Regarding claim 22, Hara and Chen disclose “wherein the control circuit, in operation, selects the electrodes transmitting the uplink signal to cover at least a part of a contact region between a human body and the touch sensor”.  (Chen [0053] [0054] [0056])
Regarding claim 23, Hara and Chen disclose wherein the sensor control circuit divides two or more electrodes positioned in the contact region to different groups, respectively, and selects the electrodes belonging to one or more of the different groups selected in turn according to time.  (Hara [0056] – [0062]) 
Regarding claim 24, Hara and Chen disclose wherein the control circuit, in operation, classifies the electrodes into groups, and selects the electrodes belonging to one or more of the groups selected in turn according to time. (Hara [0056] – [0062]) 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 15, 21 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693